THAYER, Circuit Judge
(concurring). Inasmuch as the complainant in this case seeks by his bill to have certain mortgages annulled and canceled, that are a lien upon the property in which he claims to have an equitable undivided interest, the action must be characterized as one to remove a cloud upon a title; and as the trustees in these mortgages have been made parties to the proceeding, and the decree will be binding upon all of the mortgage bondholders, destroying their security if the mortgages are canceled, it would seem that the amount actually in controversy, for jurisdictional purposes, is the amount of these mortgages. In suits to-remove a cloud upon a title, the value of the property affected or imperiled by the proceeding determines the amount actually in controversy, for jurisdictional purposes. Smith v. Adams, 130 U. S. 167, 175, 9 Sup. Ct. 566, 32 L. Ed. 895, and cases there cited. It would seem, therefore, that the amount of the mortgages which complainant seeks to have innulled ought to be regarded as the amount actually at stake, as ~x clearly is so far as the defendants are concerned, who removed the action to the federal court. I am of opinion that it should be so regarded if there was no other prayer for relief contained in the bill than the cancellation of the mortgages. But in the last clause of his prayer for relief the complainant prays that he be awarded a judgment against the defendants for the sum of $1,509.79 in the event that the court declines to cancel the mortgages, which is the first species of relief prayed for. As the complainant does not insist upon *58his right to have the mortgages canceled, but professes a willingness to take in lieu of such relief a money decree against the defendants for the sum above stated, it is within the power of the defendant's to end the litigation at any time by consenting to the entry of a decree for the latter amount. It is also competent for the court to enter such a decree on final hearing without the defendants’ consent; the plaintiff having fixed that value upon his interest in the property, and agreed to take it in lieu of the cancellation of the mortgages. Under these circumstances, I conclude that the sum of money which the complainant offers to accept may well be regarded as the amount actually in controversy, in the present instance, for jurisdictional purposes; and on that ground I concur in the order reversing the decree and directing that the cause be remanded to the state court, where it originated.